DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of the combination of SEQ ID NOS: 22, 25, and 77 in the reply filed on June 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  This election was reiterated again in the reply filed on July 15, 2021 where Applicants stated the following:

    PNG
    media_image1.png
    114
    675
    media_image1.png
    Greyscale

	Claims 52-60 and 69-91 are currently pending.  
Claims 53-60 and 74-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021.
Claims 52, 69-73 have been examined to the extent that the claims read on the elected sequences (SEQ ID NOS: 22, 25, and 77). The additionally recited sequences have been withdrawn from consideration as being directed to nonelected subject matter.  Prior to 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52 and 69-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims describe a law of nature. The claims are drawn to a method for determining AD in a human patient by determining the presence of SEQ ID NOs: 22, 25, and 77 in a sample.  The claims describe a correlation between SEQ ID NOs: 22, 25, and 77 and AD. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract ideas.  The claims recite a step of “determining” the presence of SEQ ID NOs: 22, 25, and 77 in a sample.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. It is not clear that the “determining” requires performing any wet laboratory steps. The broadest reasonable interpretation of “determining” is that it may be 
Further it is noted that the preamble of the claims recites a method for “determining” AD in a human patient. Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of “determining” is that it may be accomplished by a mental processes. For example, one may determine that the patient has AD by thinking about the presence of the sequences.
   Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and

environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In the instant case the claims do not recite any steps/elements in addition to the judicial exceptions.  Therefore they do NOT recite any steps/elements that amount to significantly more than the judicial exceptions. 

For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 69-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 52 and 69-73 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for determining Alzheimer’s disease in a human patient, yet the method only requires active process 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 52 and 69-73 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Nature of the Invention 
           The claims are drawn to a method for determining Alzheimer’s disease.  The claims require determining the presence of  miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77). The nature of the invention requires a reliable correlation between the presence of  miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) and AD. 
Scope of the Claims: 
The claims are drawn to a method for determining Alzheimer’s disease in a human patient. 
The claims recite a step of providing a sample from said human patient. In view of the recitation of “a sample” the claims broadly encompass ANY type of sample (i.e., brain, cerebral spinal fluid, plasma, serum, urine, saliva etc.). 
The claims recite a step of determining the presence of  miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in the sample.  The claims do not set forth how the determining step relates back to the preamble which is drawn to a method for determining AD in a subject.  The claims broadly encompass a method wherein the mere presence or ANY level of the recited miRNAs is diagnostic of AD. 

Teachings in the Specification:
The specification [0019] teaches that candidate miRNAs (PARKmiRs) diagnostic of Parkinson’s disease were tested on 45 serum samples from newly diagnosed AD patients from the DemVest study.  The inventors expected that the PARKmiRs would show the same abundance levels as in control serum samples, which would verify specificity of the PARKmiRs to PD. Unexpectedly the PARKmiRs showed a significant decrease in levels in the AD serum 
	The specification (Example 1) discloses the expression levels of SEQ ID NOs: 22, 25, and 77 by qPCR in a cohort of 45 AD patients and 182 normal controls.  The mean log fold change for hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p PARKmiRs between AD patients and healthy controls are shown below 

    PNG
    media_image2.png
    641
    511
    media_image2.png
    Greyscale


The specification (Example 2) teaches that the qPCR technique of Example 1 was used to identify potential diagnostic biomarkers. It was determined that combinations of PARKmiRs show high predictability for AD diagnosis. The results of the model with hsa-miR-335-5p/hsa-

    PNG
    media_image3.png
    509
    478
    media_image3.png
    Greyscale


State of the Art and the Unpredictability of the Art:
While the state of the art with regard to measuring miRNA levels is high, the unpredictability with regard to correlating miRNA levels with a particular phenotype (such as AD) is even higher.   The unpredictability is discussed below. 
The method of Claim 52 is highly unpredictable.  The claims are drawn to a method for determining AD by determining the presence of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in a sample.  However after reading the examples in the specification it is clear that it is not the mere “presence” of these miRNAs that is diagnostic of AD. As shown in Figures 1 and 2 these miRNAs were present both in AD samples and control samples. The Figures actually shown that the claimed miRNAs are present at decreased levels in serum samples from patients with AD in comparison to their levels in serum samples from control patients.  While the Figures show a trend, it is not clear if the results 
Further because the claims broadly encompass determining AD by measuring miRNA in ANY type of sample, it is relevant to point out that it is highly unpredictable as to whether the results obtained with serum samples could be extrapolated to other sample types.  In general, miRNA expression is cell/tissue type specific. For example, the prior art of Liang (BMC Genomics 2007 8:166 pages 1-20) teaches that they provided expression data of 345 miRNAs in 40 normal tissues, which identified universally expressed miRNAs and several groups of miRNAs expressed exclusively or preferentially in certain tissue types (abstract).  Liang teaches that they identified miRNAs that were expressed in specific tissues with minimal or no expression in other tissues. They were also able to identify miRNAs with moderate to high expression in all tissues examined except for certain organs that had much lower or no expression at all (page 13, col 2). Liang teaches that the study provided an opportunity to revisit and confirm the tissue specific miRNAs previously reported in literature.  In the instant case the 
Amount of Additional Experimentation:
A large and prohibitive amount of experimentation would be required to makeand use the claimed invention. Such random, trial by error experimentation is considered to be undue. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment.Conclusions:
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and itshigh level of unpredictability, the guidance provided by the applicant and the specificexamples, it is the conclusion that an undue amount of experimentation would berequired to make and use the invention. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




7.	Claims 52 and 69-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (Parkinsonism and Related Disorders 64 2019 202-210 e-pub 4/11/2019). 
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for determining Alzheimer’s disease in a human patient” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 52 and 69-73  Patil teaches that isolated RNA from 16 patients and eight control serum samples were quantified and subjected to Affymetrix GeneChip miRNA 4.0 arrays containing 4,603 human mature and pre-miRNAs (page 203, col 2). It is a property of this array that it contains probes which detect each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77).  Patil further teaches that 48 AD serum samples were subjected to RNA isolation, cDNA synthesis, and qPCR analysis (page 207, col 1).  As shown in Fig, 3 miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) are all decreased in AD patients as compared to PD patients.  Thus . 
	
8.	Claims 52 and 69-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skurnikov (Bulletin of Experimental Biology and Medicine Vol 160 No 5 March 2016 General Pathology and Pathophysiology). 
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for determining Alzheimer’s disease in a human patient” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 52 and 69-73  Skurnikov teaches that blood samples were obtained from 6 healthy men and plasma was isolated.  Then RNA was extracted from the plasma and analyzed using the Affymetrix GeneChip miRNA 4.0 arrays (page 632, col 2). It is a property of this array that it contains probes which detect each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77).  Thus Skurnikov teaches a method of providing a sample from a human subject and determining the presence of  miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in the sample. 

52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lugli (PLOS ONE 10(10) e0139233 pages 1-18 Oct 2015). 
Regarding Claim 52 Lugli teaches that to assess the value of exosomal miRNAs as biomarkers for AD, they expression of miRNAs was measured in a plasma fraction enriched in exosomes by differential centrifugation, using Illumina deep sequencing. Samples from 35 persons with a clinical diagnosis of AD were compared to 35 age and sec matched controls.  Twenty miRNAs showed significant differences in the AD group, including miR-3613-3p.  Lugli teaches that these are useful for predicting AD status of individual samples.  Thus Lugli teaches a method for determining AD in a human patient by providing a sample from a human subject and determining the presence of  miR-3613-3p (SEQ ID NO: 25) in the sample. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Lugli (PLOS ONE 10(10) e0139233 pages 1-18 Oct 2015) in view of Skurnikov (Bulletin of Experimental Biology and Medicine Vol 160 No 5 March 2016 General Pathology and Pathophysiology). 
The teachings of Lugli are presented above. 
Lugli does not teach a method further comprising detecting the presence of miR-335-5p (SEQ ID NO: 22) and miR-6865-3p (SEQ ID NO: 77) in the sample.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lugli by using the Affymetrix GeneChip miRNA 4.0 array (which inherently contains probes which detect each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77)) to detect the presence of miRNA in the sample.  One of skill in the art would have been motivated to use the array of Skurnikov since it is an equally effective way of detecting miRNA in samples and it allows for the detection of a large number of human miRNAs and pre-miRNAs.  The claim would have been obvious because the substitution of one method (deep sequencing) for another (the Affymetrix array) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for determining Alzheimer’s disease in a human patient” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 52 and 69-73 both sets of claims require providing a sample from a human patient (see clm 1 of the copending application).  Additionally both sets of claims require determining the presence of miR-335-5p (SEQ ID NO: 22), miR-3613-39 (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in the sample (see clm 1 of the copending application where SEQ ID NOs: 22, 25 and 77 correspond to miR-335-5p, miR-3613-39, and miR-6865-3p). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13a.	Claims 52, 69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-26 of copending Application No. 
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for determining Alzheimer’s disease in a human patient” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
Regarding Claims 52, 69, and 72 both sets of claims require providing a sample from a human patient (see clm 1 of the copending application).  Additionally both sets of claims require determining the presence of miR-3613-39 (SEQ ID NO: 25) and miR-6865-3p (SEQ ID NO: 77) in the sample (see clms 1 and 2 of the copending application where SEQ ID NOs: 12 and 45 correspond to miR-3613-39 and miR-6865-3p).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13b.	Claims 70, 71, and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-26 of copending Application No. 16/623,870 in view of Skurnikov (Bulletin of Experimental Biology and Medicine Vol 160 No 5 March 2016 General Pathology and Pathophysiology). Although the claims at issue are not identical, they are not patentably distinct from each other. 

The claims of the copending application are discussed above.  The instant claims are different because they further require determining the presence of miRNA 335-5p (SEQ ID NO 22). However Skurnikov teaches that blood samples were obtained from 6 healthy men and plasma was isolated.  Then RNA was extracted from the plasma and analyzed using the Affymetrix GeneChip miRNA 4.0 arrays (page 632, col 2). It is a property of this array that it contains probes which detect each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77).  Accordingly, it would have been obvious to have modified the method of the copending application by using the Affymetrix GeneChip miRNA 4.0 array (which inherently contains probes which detect each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77)) to detect the presence of miRNA in the sample.  One of skill in the art would have been motivated to use the array of Skurnikov since it is an equally effective way of detecting miRNA in samples and it allows for the detection of a large number of human miRNAs and pre-miRNAs.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Improper Markush Group
14.	Claims 52 and 69-73 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush group: at least one miRNA selected from the group of SEQ ID NOs: 22, 25, and 27 (clm 52)
The Markush group is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact 
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being correlated with Alzheimer’s disease.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Haney/
Primary Examiner, Art Unit 1634